DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1 and 11 are objected to because of the following informalities:
Claim 1, line 23, “and second buckle” should be - - and the second buckle - -.
Claim 1, line 29, “a first recess” appears to be misdescriptive, should be - -  a first cut-out slot - -.
Claim 1, line 30, “a second recess” appears to be misdescriptive, should be - -  a second cut-out slot - -.
Claim 11, line 23, “and second buckle” should be - - and the second buckle - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (AU554843, cited by applicant), in view of Morton (GB960115).
Regarding claim 1, Wood discloses a magnetic buckle comprising: 
(a) a substantially planar first buckle comprising: 
a first webbing aperture (see annotated Fig. 1); 

a first buckle registration region (see annotated Fig. 1); and, 
an overhang portion (overhang portion (dash line area) is above the finger cut-out (26), see annotated Fig. 1); 
(b) a substantially planar second buckle comprising: 
a third webbing aperture (see annotated Fig. 1); 
a fourth webbing aperture (see annotated Fig. 1), wherein the third and fourth webbing apertures: (1) extend along a longitudinal axis of the second buckle, and (2) are substantially parallel to one another; wherein the third webbing aperture is adapted to receive the first webbing, and the fourth webbing aperture is adapted to receive a second webbing (see annotated Fig. 1); and, 
a second buckle registration region (see annotated Fig. 1); and, 
(c) wherein when the first and second buckles are in the coupled relationship, the first and second buckle registration regions are adapted to register to each other, such that the overhang portion extends beyond an envelope defined by an outer perimeter of the second buckle (see Fig. 2); and, 
wherein the third webbing aperture comprises a first recess on one longitudinal and lateral edge of the third webbing aperture, and a second recess on the opposite longitudinal and lateral edge of the third webbing aperture, such that an axis extending between the first recess and the second recess is at an acute angle relative to the longitudinal axis of the second buckle (see annotated Fig. 1).  
Wood does not disclose a magnetic field generator adapted to establish a magnetic flux path extending between the first buckle registration region and the second buckle registration region, wherein when the first and second buckles are in a coupled relationship, the first buckle and second buckle are held together via a magnetic attraction force associated with the magnetic field generator.  However Morton teaches a magnetic field generator (magnet (15a), see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a magnet between two metallic buckles in order to secure the buckles together.
Regarding claim 2, Wood discloses the claimed invention except for the magnetic field generator comprises at least one magnet disposed on the first buckle.  However Morton teaches a magnetic field generator (magnet (15a), see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a magnet between two metallic buckles in order to secure the buckles together.
Regarding claim 3, Wood discloses the claimed invention except for the magnetic field generator further comprises two magnets disposed on opposite lateral ends of the first buckle.  However Morton teaches a magnetic field generator (magnets (15a, 15b), 
Regarding claim 4, Wood discloses the claimed invention except for the overhang portion extends between 1 and 20 millimeters from the envelope defined by the outer perimeter of the second buckle.  It would have been an obvious matter of design choice to have the overhang portion extends between 1 and 20 millimeters from the envelope defined by the outer perimeter of the second buckle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 5, Wood discloses the claimed invention except for the overhang portion extends between 20 and 40 millimeters from the envelope defined by the outer perimeter of the second buckle.  It would have been an obvious matter of design choice to have the overhang portion extends between 20 and 40 millimeters from the envelope defined by the outer perimeter of the second buckle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 7, Wood discloses the claimed invention except for the magnetic field generator comprises a first planar surface of the first buckle having a first magnetization, and a second planar surface of the first buckle opposite the first planar surface having a second magnetization opposite from the first magnetization.  However Morton teaches the magnetic field generator (magnets) comprises a first planar surface of the first buckle having a first magnetization (15a), and a second planar surface of the first buckle opposite the first planar surface having a second magnetization (15b) opposite from the first magnetization (see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have magnets between two metallic buckles in order to secure the buckles together.
Regarding claim 8, Wood discloses, wherein when the first and second buckles are in the coupled relationship, the overhang portion extends beyond a lateral edge of the second buckle (see annotated Fig. 1).  
Regarding claim 10, Wood discloses, wherein when the first and second buckles are in the coupled relationship, the first and second webbing apertures are substantially parallel with the third and fourth webbing apertures (see annotated Fig. 1).  
Regarding claim 11, Wood discloses a magnetic buckle comprising: 
(a) a substantially planar first buckle comprising: 
a first webbing aperture (see annotated Fig. 1); 

a first buckle registration region (see annotated Fig. 1); and, 
an overhang portion (overhang portion (dash line area) is above the finger cut-out (26), see annotated Fig. 1); 
(b) a substantially planar second buckle comprising: 
a third webbing aperture (see annotated Fig. 1); 
a fourth webbing aperture, wherein the third and fourth webbing apertures: (1) extend along a longitudinal axis of the second buckle, and (2) are substantially parallel to one another; wherein the third webbing aperture is adapted to receive the first webbing, and the fourth webbing aperture is adapted to receive a second webbing (see annotated Fig. 1); and, 
a second buckle registration region (see annotated Fig. 1); and, 
(c) wherein when the first and second buckles are in the coupled relationship, the first and second buckle registration regions are adapted to register to each other, such that the overhang portion extends beyond an envelope defined by an outer perimeter of the second buckle (see Fig. 2).  
Wood does not disclose a magnetic field generator adapted to establish a magnetic flux path extending between the first buckle registration region and the second buckle registration region, wherein when the first and second buckles are in a coupled relationship, the first buckle and second buckle are held together via a magnetic attraction force associated with the magnetic field generator.  However Morton teaches a magnetic field generator (magnet (15a), see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a magnet between two metallic buckles in order to secure the buckles together.
Regarding claim 12, Wood discloses the claimed invention except for the magnetic field generator comprises at least one magnet disposed on the first buckle.  However Morton teaches a magnetic field generator (magnet (15a), see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a magnet between two metallic buckles in order to secure the buckles together.
Regarding claim 13, Wood discloses the claimed invention except for the magnetic field generator further comprises two magnets disposed on opposite lateral ends of the first buckle.  However Morton teaches a magnetic field generator (magnets (15a, 15b), see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have magnets between two metallic buckles in order to secure the buckles together.

claim 14, Wood discloses the claimed invention except for the overhang portion extends between 1 and 20 millimeters from the envelope defined by the outer perimeter of the second buckle.  It would have been an obvious matter of design choice to have the overhang portion extends between 1 and 20 millimeters from the envelope defined by the outer perimeter of the second buckle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and Gardner v. TEC 220 USPQ 777 (Fed. Cir. 1984).



    PNG
    media_image1.png
    591
    836
    media_image1.png
    Greyscale



Allowable Subject Matter

Claims 6, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677